                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

DARYL LEON GRAY,                                 §
              Petitioner,                        §
                                                 §
vs.                                              § CIVIL ACTION NO. 6:19-1932-MGL-KFM
                                                 §
WARDEN, Broad River Correctional                 §
Institution,                                     §
                 Respondent.                     §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
        GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT,
             AND DISMISSING THE PETITION WITH PREJUDICE

       This case was filed as a 28 U.S.C. § 2254 action. Petitioner is proceeding pro se. The matter

is before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting Respondent’s motion for summary judgment be granted and this action

be dismissed. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on October 28, 2019, but Petitioner failed to file any

objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Respondent’s motion for summary judgment is GRANTED and this action is

DISMISSED WITH PREJUDICE.

        To the extent Petitioner requests a certificate of appealability from this Court, that certificate

is DENIED.

        IT IS SO ORDERED.

        Signed this 20th day of November, 2019, in Columbia, South Carolina.

                                                                 s/ Mary Geiger Lewis
                                                                 MARY GEIGER LEWIS
                                                                 UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                    2
